         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 1 of 46



Kathryn J. Steffey (10245)
ksteffey@SHutah.law
Devin L. Bybee (16009)
dbybee@SHutah.law
SMITH HARTVIGSEN, PLLC
257 East 200 South, Suite 500
Salt Lake City, Utah 84111
Telephone: (801) 413-1600
Facsimile: (801) 413-1620
Attorneys for Defendants

                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 TYR ENERGY LOGISTICS, LLC, a Texas
 limited liability company; TYR ENERGY
 COAL LOGISTICS, LLC, a Texas limited
 liability company; TYR ENERGY SAND
 LOGISTICS, LLC, a Texas limited liability
 company,                                           ANSWER TO AMENDED COMPLAINT
                                                         AND COUNTERCLAIM
        Plaintiffs,
                                                            Case No. 2:18-cv-00967-BSJ
 v.
                                                               Judge Bruce S. Jenkins
 GEO-HUNT CONSULTING, LLC, a Colorado
 limited liability company; GREGORY L.
 HUNT, an individual; and DOES I-X,

        Defendants.


       Defendants, Geo-Hunt Consulting, LLC, and Gregory L. Hunt, by and through their

undersigned counsel, answer Plaintiffs’ Amended Complaint (“Complaint”) and admit, deny, and

otherwise respond as follows:

       1.      Defendants admit that TYR Energy Logistics LLC, is a Texas limited liability

company but lack sufficient knowledge and information to form a belief as to the remaining

allegations in Paragraph 1 of the Complaint and therefore deny the same.




                                               1
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 2 of 46



       2.      Defendants admit that TYR Energy Coal Logistics, LLC, is a Texas limited liability

company but lack sufficient knowledge and information to form a belief as to the remaining

allegations in Paragraph 2 of the Complaint and therefore deny the same.

       3.      Defendants admit that TYR Energy Sand Logistics, LLC, is a Texas limited liability

company but lack sufficient knowledge and information to form a belief as to the remaining

allegations in Paragraph 3 of the Complaint and therefore deny the same.

       4.      Defendants admit that, in the Complaint, Plaintiffs refer to TYR Energy, TYR Coal

and TYR Sand collectively as the “TYR Group.”

       5.      Defendants admit the allegations in Paragraph 5 of the Complaint.

       6.      Defendants admit the allegations in Paragraph 6 of the Complaint.

       7.      Defendants deny the allegations in Paragraph 7 of the Complaint.

       8.      The allegations in Paragraph 8 of the Complaint contain legal conclusions that

require no response. To the extent a response is required, Defendants deny the allegations in

Paragraph 8 of the Complaint.

       9.      The allegations in Paragraph 9 of the Complaint contain legal conclusions that

require no response. To the extent a response is required, Defendants admit the real property

interests in dispute are located in the State of Utah but deny all remaining allegations in Paragraph

9 of the Complaint.

       10.     The allegations in Paragraph 10 of the Complaint contain legal conclusions that

require no response. To the extent a response is required, Defendants admit the allegations in

Paragraph 10 of the Complaint.

       11.     With respect to the allegations in Paragraph 11 of the Complaint, Defendants admit

that TYR Energy Coal Logistics, LLC, was in need of a geologist to assist with certain coal-related

business and that Defendants were retained by TYR Energy Coal Logistics, LLC, to assist it with

acquiring a coal loadout and identifying and soliciting detailed coal quality, quantity, and timing

information from coal producers who could deliver coal to TYR Energy Coal Logistics, LLC,



                                                 2
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 3 of 46



and/or its customers to a loadout facility.     Defendants affirmatively allege, however, that

Defendants were not retained to help with projects in the physiographic Uintah Basin, as there are

no coal mines or rail infrastructure in that area. Instead, Defendants were retained as consultants

by TYR Energy Coal Logistics, LLC to locate coal and a loadout facility within the geological

structural Uintah Basin in Carbon and Emery Counties. Defendants deny all remaining allegations

in Paragraph 11 of the Complaint.

       12.     Defendants admit the allegations in Paragraph 12 of the Complaint.

       13.     The agreement speaks for itself and Defendants deny the allegations in Paragraph

13 of the Complaint to the extent they are inconsistent with or misconstrue the agreement.

       14.     The agreement speaks for itself and Defendants deny the allegations in Paragraph

14 of the Complaint to the extent they are inconsistent with or misconstrue the agreement.

       15.     The agreement speaks for itself and Defendants deny the allegations in Paragraph

15 of the Complaint to the extent they are inconsistent with or misconstrue the agreement.

       16.     Defendants admit the allegations in Paragraph 16 of the Complaint.

       17.     The agreement speaks for itself and Defendants deny the allegations in Paragraph

17 of the Complaint to the extent they are inconsistent with or misconstrue the agreement.

       18.     The agreement speaks for itself and Defendants deny the allegations in Paragraph

18 of the Complaint to the extent they are inconsistent with or misconstrue the agreement.

       19.     Defendants deny the allegations in Paragraph 19 of the Complaint.

       20.     Defendants deny the allegations in Paragraph 20 of the Complaint.

       21.     With respect to the allegations in Paragraph 21 of the Complaint, Defendants admit

that they did not have experience in frac sand exploration and development prior to their first

communications with the TYR Group, but deny the remaining allegations in Paragraph 21 of the

Complaint. Defendants affirmatively allege that the TYR Group similarly had no experience in

frac sand exploration and development and that Defendants learned how to find and test frac sand

on their own time and with their own resources.         Defendants further allege that the only



                                                3
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 4 of 46



information the TYR Group had about frac sand in the Uintah Basin was not confidential, and

therefore the TYR Group did not have, nor did it disclose to Defendants, any confidential or

proprietary information regarding frac sand in the physiographic Uintah Basin where the La Playa

Claims were filed. Defendants further affirmatively allege that they found and tested frac sand

deposits independent of any agreement or activities with Plaintiffs and without utilizing any

proprietary information or resources from Plaintiffs.

       22.     Defendants deny the allegations in Paragraph 22 of the Complaint.

       23.     Defendants deny the allegations in Paragraph 23 of the Complaint.

       24.     Defendants deny the allegations in Paragraph 24 of the Complaint.

       25.     Defendants deny the allegations in Paragraph 25 of the Complaint.

       26.     With respect to the allegations in Paragraph 26 of the Complaint, Defendants admit

they recorded frac sand claims on October 15, 2018, with the Uintah County Recorder’s Office

and referred to the claims as the La Playa Claims, but deny all remaining allegations in Paragraph

26 of the Complaint.

       27.     Defendants admit the allegations in Paragraph 27 of the Complaint.

       28.     Defendants deny the allegations in Paragraph 28 of the Complaint.

       29.     Defendants deny the allegations in Paragraph 29 of the Complaint.

       30.     Defendants deny the allegations in Paragraph 30 of the Complaint.

       31.     Defendants admit that on December 3, 2018, a representative of TYR Energy Coal

Logistics, LLC, sent a letter to Defendants demanding that Defendants transfer or assign the claims

to TYR Energy Coal Logistics, LLC, but deny the remaining allegations in Paragraph 31 of the

Complaint.

       32.     Defendants admit that Hunt is the sole owner of all right, title, and interest in the

La Playa Claims, but deny the remaining allegations in Paragraph 32 of the Complaint. Defendants

affirmatively allege that Plaintiffs have no factual or legal bases for their demand that Hunt assign

the La Playa Claims to any or all of the Plaintiffs.



                                                  4
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 5 of 46



                                   FIRST CAUSE OF ACTION
                                          (Quiet Title)

       33.     Defendants incorporate by reference the admissions, denials, and other responses

set forth in the foregoing paragraphs as if fully stated herein.

       34.     Defendants deny the allegations in Paragraph 34 of the Complaint.

       35.     Defendants deny the allegations in Paragraph 35 of the Complaint.

       36.     The allegations in Paragraph 36 of the Complaint contain legal conclusions that

require no response. To the extent a response is required, Defendants deny the allegations in

Paragraph 36 of the Complaint.

       37.     Defendants deny the allegations in Paragraph 37 of the Complaint.

                                 SECOND CAUSE OF ACTION
                                     (Constructive Trust)

       38.     Defendants incorporate by reference the admissions, denials, and other responses

set forth in the foregoing paragraphs as if fully stated herein.

       39.     Defendants deny the allegations in Paragraph 39 of the Complaint.

       40.     Defendants deny the allegations in Paragraph 40 of the Complaint.

       41.     Defendants deny the allegations in Paragraph 41 of the Complaint.

       42.     Defendants deny the allegations in Paragraph 42 of the Complaint.

       43.     Defendants deny the allegations in Paragraph 43 of the Complaint.

                                  THIRD CAUSE OF ACTION
                                      (Breach of Contract)

       44.     Defendants incorporate by reference the admissions, denials, and other responses

set forth in the foregoing paragraphs as if fully stated herein.

       45.     Defendants deny that they entered into any agreements with Plaintiffs relating to

exploring for frac sand deposits, staking frac sand claims, or developing frac sands in the Uintah

Basin. Defendants affirmatively assert that the First Confidentiality Agreement and Second

Confidentiality Agreement speak for themselves and Defendants deny all remaining allegations in



                                                  5
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 6 of 46



Paragraph 45 of the Complaint to the extent they are inconsistent with or misconstrue the

agreements.

       46.     The allegations in Paragraph 46 of the Complaint contain legal conclusions that

require no response. To the extent a response is required, Defendants deny the allegations in

Paragraph 46 of the Complaint.

       47.     The allegations in Paragraph 47 of the Complaint contain legal conclusions that

require no response. To the extent a response is required, Defendants deny the allegations in

Paragraph 47 of the Complaint.

       48.     Defendants deny the allegations in Paragraph 48 of the Complaint.

       49.     Defendants deny the allegations in Paragraph 49 of the Complaint.

                               FOURTH CAUSE OF ACTION
                  (Breach of Implied Covenant of Good Faith and Fair Dealing)

       50.     Defendants incorporate by reference the admissions, denials, and other responses

set forth in the foregoing paragraphs as if fully stated herein.

       51.     Defendants deny that they entered into any agreements with Plaintiffs relating to

exploring for frac sand deposits, staking frac sand claims, or developing frac sands in the Uintah

Basin. Defendants affirmatively assert that the First Confidentiality Agreement and Second

Confidentiality Agreement speak for themselves and Defendants deny all remaining allegations in

Paragraph 51 of the Complaint to the extent they are inconsistent with or misconstrue the

agreements. Defendants deny all remaining allegations of Paragraph 51 of the Complaint.

       52.     The allegations in Paragraph 52 of the Complaint contain legal conclusions that

require no response. To the extent a response is required, Defendants deny the allegations in

Paragraph 52 of the Complaint.

       53.     The allegations in Paragraph 53 of the Complaint contain legal conclusions that

require no response. To the extent a response is required, Defendants deny the allegations in

Paragraph 53 of the Complaint.



                                                  6
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 7 of 46



       54.     Defendants deny the allegations in Paragraph 54 of the Complaint.

       55.     Defendants deny the allegations in Paragraph 55 of the Complaint.

       56.     Defendants deny the allegations in Paragraph 56 of the Complaint.

                                  FIFTH CAUSE OF ACTION
                                      (Unjust Enrichment)

       57.     Defendants incorporate by reference the admissions, denials, and other responses

set forth in the foregoing paragraphs as if fully stated herein.

       58.     Defendants deny the allegations in Paragraph 58 of the Complaint.

       59.     Defendants deny the allegations in Paragraph 59 of the Complaint.

       60.     Defendants deny the allegations in Paragraph 60 of the Complaint.

       61.     Defendants deny the allegations in Paragraph 61 of the Complaint.

       62.     Defendants deny the allegations in Paragraph 62 of the Complaint.

                                  SIXTH CAUSE OF ACTION
                                     (Promissory Estoppel)

       63.     Defendants incorporate by reference the admissions, denials, and other responses

set forth in the foregoing paragraphs as if fully stated herein.

       64.     Defendants deny the allegations in Paragraph 64 of the Complaint.

       65.     Defendants deny the allegations in Paragraph 65 of the Complaint.

       66.     Defendants deny the allegations in Paragraph 66 of the Complaint.

       67.     Defendants deny the allegations in Paragraph 67 of the Complaint.

       68.     Defendants deny the allegations in Paragraph 68 of the Complaint.

                                SEVENTH CAUSE OF ACTION
                            (Breach of Fiduciary Duty/Duty of Loyalty)

       69.     Defendants incorporate by reference the admissions, denials, and other responses

set forth in the foregoing paragraphs as if fully stated herein.

       70.     Defendants deny the allegations in Paragraph 70 of the Complaint.

       71.     Defendants deny the allegations in Paragraph 71 of the Complaint.



                                                  7
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 8 of 46



       72.     Defendants deny the allegations in Paragraph 72 of the Complaint.

       73.     Defendants deny the allegations in Paragraph 73 of the Complaint.

       74.     Defendants deny the allegations in Paragraph 74 of the Complaint.

       75.     Defendants deny the allegations in Paragraph 75 of the Complaint.

                                 EIGHTH CAUSE OF ACTION
                                       (Accounting)

       76.     Defendants incorporate by reference the admissions, denials, and other responses

set forth in the foregoing paragraphs as if fully stated herein.

       77.     Defendants deny the allegations in Paragraph 77 of the Complaint.

       78.     Defendants deny the allegations in Paragraph 78 of the Complaint.

       79.     Defendants deny the allegations in Paragraph 79 of the Complaint.

                                     PRAYER FOR RELIEF

       Defendants deny that Plaintiffs are entitled to the relief requested in their prayer for relief.

                                       GENERAL DENIAL

       Defendants deny each and every allegation not specifically admitted herein.

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiffs have failed to state a claim upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the doctrine of waiver, estoppel, and laches.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred for failure to assert them in good faith. To the extent Plaintiffs’

claims are asserted in bad faith, Defendants are entitled to costs and attorneys’ fees as allowed by

Utah Code Ann. § 78B-5-825.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the doctrine of unclean hands.


                                                  8
            Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 9 of 46



                                  FIFTH AFFIRMATIVE DEFENSE

           Plaintiffs’ claims are barred by the terms of the Plaintiffs’ agreements, acknowledgements,

representations, warranties, and/or consents.

                                  SIXTH AFFIRMATIVE DEFENSE

             Plaintiffs’ claims are barred because any information that Plaintiffs had regarding frac

sand was public information or was disclosed without confidentiality obligations by Plaintiffs to

                                               third parties.

                               SEVENTH AFFIRMATIVE DEFENSE

           Plaintiffs’ claims are barred because Defendants did not have a fiduciary relationship or

breach a fiduciary relationship with Plaintiffs regarding frac sand exploration and the filing of the

La Playa Claims.

                                EIGHTH AFFIRMATIVE DEFENSE

           Plaintiffs’ claims must be dismissed because Plaintiffs have failed to join indispensable

parties.

                                 NINTH AFFIRMATIVE DEFENSE

           Plaintiffs’ claims fail because Plaintiffs did not confer a benefit upon Defendants with

respect to the exploration, discovery, and filing of the La Playa Claims.

                                 TENTH AFFIRMATIVE DEFENSE

           Plaintiffs’ claims are barred due to failure or lack of consideration.

                              ELEVENTH AFFIRMATIVE DEFENSE

           Plaintiffs’ claims fail because Defendants acted on their own power based on publicly

available information to find and locate the La Playa Claims and Defendants funded their own

exploration.




                                                     9
            Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 10 of 46



                              TWELTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims fail because Defendants acted in good faith with respect to the conduct

at issue.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims fail because the parties to any alleged contract did not reach agreement

on all material terms.

                          FOURTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims fail because there was no mutual assent, or “meeting of the minds,” as to

the terms of the alleged contract.

                            FIFTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims fail because they are inconsistent with the terms of the parties’ modified

agreement.

                            SIXTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred pursuant to the First Breach Rule.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ Complaint should be dismissed for lack of standing.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims fail due to the statute of frauds.

                           NINETEENTH AFFIRMATIVE DEFENSE

        Defendants reserve the right to revise the foregoing affirmative defenses and raise

additional affirmative defenses as additional information becomes known or the significance of

known information becomes better understood throughout the course of discovery.




                                                   10
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 11 of 46



       WHEREFORE, Defendants pray that Plaintiffs’ Amended Complaint be dismissed with

prejudice, that Plaintiffs take nothing thereby, and that Defendants be awarded costs and attorney

fees in defending against this action.

                                         COUNTERCLAIM

       Defendants     Geo-Hunt     Consulting,      LLC,   and   Gregory    L.   Hunt    (collectively

“Counterclaimants”), by and through their undersigned counsel, hereby complain of TYR Energy

Logistics, LLC, TYR Energy Coal Logistics, LLC, TYR Energy Sand Logistics, LLC, and Kip

Eardley (collectively “Counter Defendants”) and allege as follows:

                           PARTIES, JURISDICTION, AND VENUE

       1.      Geo-Hunt Consulting, LLC, (“Geo-Hunt”) is a Colorado limited liability company

with its principal place of business in Colorado.

       2.      Gregory L. Hunt (“Hunt”) is a resident of the State of Colorado.

       3.      TYR Energy Logistics, LLC (“TYR Energy”), is a Texas limited liability

company.

       4.      TYR Energy Coal Logistics, LLC (“TYR Coal”), is a Texas limited liability

company.

       5.      TYR Energy Sand Logistics, LLC (“TYR Sand”), is a Texas limited liability

company.

       6.      Kip Eardley is, upon information and belief, a resident of the State of Utah.

       7.      This Court has jurisdiction over this action under 28 U.S.C. § 1332 because there

is complete diversity between the parties and the amount in controversy exceeds $75,000.00.

       8.      This Court has personal jurisdiction over the Counter Defendants because the acts

giving rise to this action occurred in the State of Utah and the real property interests are located in

the State of Utah.

       9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).\




                                                  11
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 12 of 46



                                   GENERAL ALLEGATIONS

        10.     Counterclaimants’ first contact with TYR Energy occurred in October 2017.

        11.     TYR Energy’s business focused exclusively on oil and coal, specifically the

logistical transportation of oil and coal.

        12.     TYR Energy was interested in meeting with Counterclaimants because Hunt owned

an interest in the Kinney Coal Mine, which TYR Energy had hoped to acquire.

        13.     After Hunt explained that it would require a significant investment in capital to

open the Kinney Coal Mine, TYR Energy’s interest faded.

        14.     The TYR Energy representatives also expressed an interest in a coal property

located by Salina Creek in Sevier County, Utah.

        15.     During the October 2017 meeting between TYR Energy and Counterclaimants,

there was no mention of any interest in frac sand exploration.

        16.     To protect Counterclaimants’ proprietary information regarding the Kinney Coal

Mine that would be disclosed to TYR Energy, TYR Energy and Hunt entered into a Non-

Disclosure and Non-Circumvention Agreement on October 15, 2017 (“2017 NDA”). (See 2017

NDA, attached as Exhibit A.)

        17.     The 2017 NDA states that “Confidential Information shall not include information

that is otherwise available to the public (other than as a result of a breach or violation of this

agreement, or is made available to the public by the Disclosing Party or a third party (not in

violation of any confidentiality obligation, including but not limited to this Agreement); that is

furnished by the Disclosing Party to a third party without restriction; or that is already or may be

lawfully in possession of the Receiving Party and was not known by the Receiving Party to be

subject to an existing agreement of confidentiality by which Receiving Party is bound.” (Id.)

        18.     Shortly thereafter, Hunt disclosed to TYR Energy a Kinney Coal Mine power point

presentation, which provided Confidential Information about the Kinney Coal Mine.

        19.     Geo-Hunt also disclosed information about the coal mine near Salina Creek.



                                                12
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 13 of 46



        20.     TYR Energy did not disclose any Confidential Information under the 2017 NDA,

nor did it follow up regarding the information that Hunt provided about the Kinney Coal Mine.

No further contact between TYR Energy and Hunt was initiated regarding the Kinney Coal Mine

at that time.

        21.     In or about April 2018, Kip Eardley contacted Hunt to arrange a meeting.

        22.     During this call, Mr. Eardley represented himself as the President of TYR Coal and

made no mention of TYR Energy. Mr. Eardley explained that he needed a “coal guy” and that Jae

Potter, then Chairman of the Carbon County Commission, had recommended Hunt.

        23.     Mr. Eardley and Hunt scheduled a meeting to take place in Green River, Utah on

or about April 26, 2018.

        24.     Mr. Eardley made no mention of frac sand exploration during this phone call.

        25.     On or about April 26, 2018, Mr. Eardley and Hunt met in Green River, Utah.

        26.     Mr. Eardley provided an outline of projects TYR Coal had an interest in, including

purchasing the Kinney Coal Mine and purchasing a rail transloading facility capable of

transloading oil and coal in Carbon County, Utah.

        27.     During this meeting, Mr. Eardley did not mention any interest in exploring frac

sand in the Uintah Basin.

        28.     Based on the discussions about acquiring the Kinney Coal Mine and obtaining a

rail transloading facility and the need to protect information about the same, Mr. Eardley insisted

that Geo-Hunt enter into the Mutual Confidentiality, Non-Disclosure and Non-Circumvention

Agreement (“2018 NDA”). Hunt also insisted that TYR Coal enter into a Mutual Confidentiality

Agreement with Carbon Resources, LLC, which owned the Kinney Coal Mine. The Mutual

Confidentiality Agreement was executed on May 16, 2018.

        29.     Mr. Eardley was especially concerned about maintaining the confidentiality of

TYR Coal’s plan to transload oil from trucks transporting oil from Roosevelt, Utah, down Willow

Creek Canyon, to Carbon County to be transloaded onto rail in Carbon County.



                                                13
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 14 of 46



        30.    Accordingly, Hunt, on behalf of Geo-Hunt, and Mr. Eardley, as the purported

president of TYR Coal, signed the 2018 NDA on April 24, 2018 (See 2018 NDA, attached as

Exhibit B.)

        31.    The 2018 NDA Recitals state the following regarding the scope of the 2018 NDA:

        The Parties hereto have an interest to collectively pursue certain business
        (hereinafter the “Business”) related to developing logistics solutions for the export
        of minerals from North America to international markets (hereinafter the
        “Permitted Purpose”) which requires the disclosure of certain Confidential
        Information.

(Id.)

        32.    Within the stated scope, the 2018 NDA defined “Confidential Information” to mean

“any information provided by a Party to the other Party, including any negotiations or discussions

concerning any potential or prospective transaction.” (Id.)

        33.    The 2018 NDA does not mention frac sand and there were no discussions about

frac sand between the parties prior to or at the time of signing the 2018 NDA. (See id.)

        34.    In addition, the 2018 NDA states that “[t]hese restrictions on the use or disclosure

of Confidential Information shall not apply to any Confidential information which:

               •   is generally available to the public or has become generally available to
                   the public without breach of this Agreement by the Receiving Party; or

               •   the Providing Party agrees in writing is free of such restrictions; or

               •   becomes lawfully available to the Receiving Party without any
                   restriction of confidentiality from a third party free from confidentiality
                   obligations with respect thereto; or

               •   was independently developed by the Receiving Party without use of the
                   Confidential Information prior to the date of this Agreement.”
(Id.)

        35.    Later, on May 1, 2018, Geo-Hunt and TYR Coal entered into a Consulting

Agreement. (See Consulting Agreement, attached as Exhibit C.)




                                                 14
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 15 of 46



        36.    The Consulting Agreement pertained exclusively to Geo-Hunt’s “services in

connection with:

               1 – Acquisition of the Wildcat Load Facility, Carbonville, UT

               2 – Other Projects as may be agreed upon.”

(Id.)

        37.    The only services agreed upon in the Consulting Agreement were described as:

               1 – Facilitate purchase of Wildcat Loadout Facility by:
                      a – Make every effort to bring the negotiations to a successful
                      conclusion at the earliest possible time by convincing seller that
                      publicizing an RFP for sale of the property is not necessary.
                      b – Utilizing detail knowledge of the loadout and ability to quickly
                      update knowledge of local business dynamics to negotiate a detail
                      purchase agreement prior to face to face negotiations/or closing
                      between TYR and seller.
               2 – Other services as mutually agreed upon.
(Id.)

        38.    The Consulting Agreement does not mention frac sand and there were no

discussions of frac sand between the parties prior to or at the time of signing the Consulting

Agreement. (See id.)

        39.    The Consulting Agreement further states that “[c]lient agrees that all services not

expressly included are excluded from Geo-Hunt’s Scope of Service.” (Id.)

        40.    Defendants and TYR Coal did not agree to include any other projects, including

any projects to explore frac sand claims, in the Consulting Agreement.

        41.    In entering into the Consulting Agreement, TYR Coal agreed to “compensate Geo-

Hunt for such services as follows: Geo-Hunt will track and bill Client for services at the rate of

$120.00/hour actually worked, plus expenses.” (Id.)

        42.    Shortly after entering into the Consulting Agreement, on May 7, 2018, TYR Coal

wired Geo-Hunt a $5,000 advance for work to be performed under the Consulting Agreement.

        43.    Three days later, on May 4, 2018, Geo-Hunt and TYR Coal entered into the Master

Brokerage Fee Agreement (“Fee Agreement”). (See Fee Agreement, attached as Exhibit D.)



                                               15
        Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 16 of 46



       44.     The Fee Agreement describes the “Nature of Services” as Geo Hunt “provid[ing]

brokerage services in the coal supply market, to locate acceptable coal supply at currently

producing mine and facilitate sale of coal from the producer to TYR or its designee.” (Id.)

       45.     As compensation, TYR Coal agreed to pay Geo-Hunt a “brokerage fee” of “($0.10)

per metric ton for each ton of coal sold under this agreement, measured and earned as loaded in

truck or rail at mine mouth.” (Id.)

       46.     Like the 2017 NDA, 2018 NDA, and Consulting Agreement, the Fee Agreement

makes no mention of frac sand. (See id.)

       47.     Shortly after the agreements were executed, Geo-Hunt began working towards

obtaining the Wildcat Loadout facility, a coal facility which was owned by Intermountain Power

Agency (“IPA”).

       48.     Specifically, Geo-Hunt reached out to IPA’s consultant, Lance Lee, who was

preparing a Request for Proposal for bids to purchase the Wildcat Loadout facility.

       49.     Mr. Lee provided Geo-Hunt with background information on the Wildcat Loadout

facility to assist Hunt in preparing a bid on behalf of TYR Coal.

       50.     However, IPA sold the Wildcat Loadout to another party prior to the published

deadlines for bids to be submitted.

       51.     Hunt was able to take advantage of his contacts in the area and began due diligence

on the Railco Loadout, an alternative coal loadout facility that TYR Coal had expressed interest in

acquiring.

       52.     Geo-Hunt invested considerable time and effort into investigating the Railco

Loadout facility.

       53.     However, when Mr. Eardley took over negotiations with Railco Loadout from Geo-

Hunt, the negotiations broke down and TYR Coal informed Geo-Hunt that it was discontinuing its

effort to secure the Railco Loadout.




                                                16
           Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 17 of 46



       54.      Using his local contacts, Hunt was able to identify an additional coal facility in the

area, known as the Castle Gate facility.

       55.      With the authorization of TYR Coal, Geo-Hunt made an offer to purchase the

Castle Gate facility and engaged in negotiations regarding the purchase of the facility.

       56.      As a result of Geo-Hunt’s discovery of the opportunity and successful negotiations

on behalf of TYR Coal, TYR Coal purchased the Castle Gate facility.

       57.      Geo-Hunt provided numerous hours (in excess of 216.1 billable hours) of

consulting services to TYR Coal in connection with its purchase of the Castle Gate facility,

including reviewing and modeling a coal waste pile located on the Castle Gate facility property

and other coal waste piles in Utah that would benefit the coal operations.

       58.      Pursuant to the Consulting Agreements, Geo-Hunt’s services totaled $25,440.64

for all of Counterclaimants’ work to secure a coal loadout facility and other coal related services.

       59.      However, to date, the only payment received from TYR Coal is the $5,000.00

advance payment, leaving an unpaid balance of over $20,000.00.

       60.      Pursuant to the Fee Agreement, Counterclaimants spent over 150 hours seeking to

obtain coal to fill purported contracts that TYR Coal represented to Counterclaimants it had

secured.

       61.      While Geo-Hunt was seeking sources of coal to fill TYR Coal’s purported coal

contracts, Hunt asked Mr. Eardley on more than five separate occasions whether TYR Coal had

valid contracts, explaining that coal suppliers would require such contracts before they agreed to

provide coal.

       62.      Hunt also informed Mr. Eardley that misrepresenting the existence of coal contracts

would substantially damage the reputation of Counterclaimants and TYR Coal in the industry.

       63.      In response, Mr. Eardley informed Hunt several times that TYR Coal did in fact

possess binding, current contracts and Hunt simply needed to find the coal to fill the contracts.




                                                 17
        Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 18 of 46



       64.     Pursuant to Mr. Eardley’s representations, Mr. Hunt contacted coal producers in

Carbon and Emery Counties and received quotes from those producers to provide coal for TYR

Coal’s purported coal contracts.

       65.     To secure agreements with the coal suppliers, Counterclaimants were required to

represent and warrant that TYR Coal had coal contracts in place. Those representations were

necessary before coal producers would provide detailed, proprietary information regarding their

capacity to produce, the specifications of their coal, and the timing of their ability to produce and

deliver coal to TYR Coal.

       66.     Counterclaimants obtained quotes from UEA Lila Canyon Mine, Bowie Skyline

Mine, and RHINO Castle Valley Mine. The process proceeded to the contract phase with RHINO

but all negotiations ended when Mr. Eardley failed to produce evidence of the existence of a

contract or a letter of credit that would have credibly established TYR Coal’s ability to perform.

       67.     Counterclaimants eventually discovered that Mr. Earley’s representations were

false and that TYR Coal did not have any effective coal contracts, but instead merely had qualified

commitments from operators in Mexico and Asia, many that do not have strong reputations in the

industry. Such qualified commitments to purchase coal were not credible in the eyes of the Utah

coal producers with which Counterclaimants had been negotiating on behalf of TYR Coal.

       68.     When the coal operators discovered that TYR Coal did not have coal contracts, the

coal operators refused to engage in any further negotiations with Counterclaimants.

       69.     As a result, Counterclaimants’ credibility and business reputation was substantially

harmed, damaging business relationships that Counterclaimants had worked years to develop with

the coal operators, which has harmed Counterclaimants’ business and goodwill.

       70.     In large part due to Counterclaimants’ work for TYR Coal, TYR Coal’s business

was expanding and attracting the attention of stakeholders in the area.




                                                 18
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 19 of 46



        71.     In or about June 2018, representatives of the Utah State School and Institutional

Trust Lands Administration (“SITLA”) approached representatives of TYR Coal inquiring about

TYR Coal’s interest in finding, developing, and mining frac sand.

        72.     SITLA had been seeking to find frac sand opportunities on SITLA lands for several

years, and commissioned the Utah Geological Survey (“UGS”) to conduct a state-wide survey to

locate frac sand deposits on SITLA lands.

        73.     Based on its survey, UGS published a report in July 2013 (“Report”) describing

the results of its investigation.

        74.     The Report identified several potential sites that could produce frac sand, but

revealed that UGS only found two viable frac sand sites, both of which were located outside of the

Uintah Basin.

        75.     Nevertheless, hoping to benefit from valuable frac sand ventures, representatives

of SITLA convinced representatives of TYR Coal to choose three of the sites in the Uintah Basin

that were listed in the Report to determine whether any frac sand existed on the SITLA sites.

        76.     Rather than pursue those activities as part of TYR Coal’s operations, on or about

July 6, 2018, Mr. Walter formed TYR Energy Sand Logistics, LLC (“TYR Sand”), to act on the

information received from SITLA.

        77.     TYR Sand is a separate and distinct entity from TYR Energy and TYR Coal.

        78.     Prior to forming TYR Sand, the representatives of TYR Coal had no involvement,

background, or expertise in finding, developing, and mining frac sand.

        79.     Indeed, except for an email from AXIA, which indicated the size fraction and

volume of sand they preferred to use on their frac sand completions that mirrored information

available to the public, including the UGS Report, the TYR Coal representatives had no proprietary

information about frac sand.

        80.     In addition, upon information and belief, the email from AXIA was sent to Lauren

Morvitz, a University of Utah student working on her thesis about frac sand, and Ms. Morvitz did



                                               19
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 20 of 46



not enter into a nondisclosure agreement with any of the TYR entities, making the AXIA email

non-confidential information.

        81.     Neither Geo-Hunt nor Hunt are members of, or have any interest in, TYR Sand.

Additionally, neither Geo-Hunt nor Hunt entered into any agreements of any kind with TYR Sand.

        82.     Furthermore, Defendants never received any remuneration, or even a promise of

future remuneration, from TYR Energy, TYR Coal, or TYR Sand for any kind of frac sand

exploration services.

        83.     Like the representatives of TYR Energy, TYR Coal, and TYR Sand, Hunt also did

not have a background in locating, developing, and mining frac sand.

        84.     Accordingly, after learning of the public UGS Frac Sand Report from Mr. Eardley,

Hunt spent numerous hours researching frac sand deposits and how to locate frac sand deposits.

        85.     Later, Hunt and Mr. Eardley met Ms. Morvitz to explore the sites and obtain frac

sand samples.

        86.     All of the samples came back negative; they did not find any frac sand.

        87.     A report about the unsuccessful search for frac sand was given to Mr. Walter, who,

upon information and belief, is the manager of TYR Sand. Mr. Eardley told Hunt that Mr. Walter

repeatedly stated that he lacked interest in mining frac sand and that he had also decided to abandon

the frac sand efforts.

        88.     Thereafter, Counterclaimants, based on their own research and using their own

tools, decided to search for frac sand deposits outside of SITLA lands and later found frac sand on

BLM land, resulting in the filed La Playa Claims.

        89.     During their search for frac sand and filing the La Playa Claims, Counterclaimants

stayed in touch with Kip Eardley and Don Foote by telephone and email but had no contact with

Mr. Walter or TYR Sand.

        90.     Later, due to not having an expertise in transportation and logistics,

Counterclaimants proposed a Grant of Carried Interest agreement with TYR Sand, which would



                                                 20
          Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 21 of 46



provide Counterclaimants an equity interest in TYR Sand in exchange for conveying to TYR Sand

the La Playa Claims. TYR Sand rejected the proposed agreement.

                             FIRST CAUSE OF ACTION
       (Declaratory Judgment—Defendants TYR Energy, TYR Coal, and TYR Sand)

        91.      Counterclaimants repeat and re-allege the allegations in the foregoing paragraphs

as if fully set forth herein.

        92.      Under Utah Code Ann. § 78B-6-401(1), this Court has “the power to issue

declaratory judgments determining rights, status, and other legal relations within its respective

jurisdiction.”

        93.      TYR Energy, TYR Sand, and TYR Coal claim an ownership interest in the La Playa

Claims.

        94.      However, at no time did Counterclaimants enter into any agreements with TYR

Energy, TYR Coal, or TYR Sand with respect to the exploration and development of frac sand

claims. Moreover, at no time were Counterclaimants compensated, or promised compensation,

for any work done to find frac sand on SITLA lands or other lands.

        95.      While Counterclaimants provided some assistance to TYR Sand in exploring

potential frac sand claims on SITLA lands, such assistance was volunteered, without contractual

obligation or payment, and was limited to SITLA lands based on the publicly available UGS Frac

Sand Report.

        96.      TYR Sand also recruited an additional volunteer to assist in the exploration of

SITLA lands by arranging to have Lauren Morvitz, a University of Utah student working on her

thesis about frac sand, assist in the exploration. As with Counterclaimants, Ms. Morvitz’s

assistance was neither compensated nor subject to a nondisclosure or confidentiality agreement.

        97.      None of the TYR entities or their representatives disclosed to Counterclaimants any

proprietary or confidential information regarding frac sand.




                                                 21
            Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 22 of 46



        98.      After TYR Sand’s initial investigation for frac sand failed, representatives of TYR

Sand told Counterclaimants that they had no further interest in pursuing frac sand.

        99.      Thereafter, based on their own research, publicly available information, and using

their own equipment and funding their work, Counterclaimants set out to find frac sand on BLM

land and discovered and filed the La Playa Claims.

        100.     Because there were no agreements between Counterclaimants and Counter

Defendants with respect to frac sand and because Counterclaimants did not rely on any confidential

information from Counter Defendants or any funds or compensation from Counter Defendants,

Counterclaimants have full legal interest in the La Playa Claims discovered solely by

Counterclaimants.

        101.     Therefore, Counterclaimants are entitled to a judgment declaring that they own the

La Playa Claims and that Counter Defendants TYR Energy, TYR Sand, and TYR Coal have no

interest in the La Playa Claims.

        WHEREFORE, Counterclaimants demand judgment as described below.

                                 SECOND CAUSE OF ACTION
                           (Fraud—Defendants TYR Coal and Eardley)

        102.     Counterclaimants repeat and re-allege the allegations in the foregoing paragraphs

as if fully set forth herein.

        103.     Pursuant to the Fee Agreement, Counterclaimants agreed to obtain coal suppliers

to supply purported contracts TYR Coal misrepresented as having in place.

        104.     Before placing their credibility and reputation on the line with coal companies they

had been working with for years to secure coal supplies for TYR Coal, Counterclaimants asked

Mr. Eardley on at least five separate occasions whether TYR Coal did, in fact, have coal contracts

in place.

        105.     Mr. Eardley asserted unequivocally that TYR Coal did have coal contracts, which

was not true.



                                                  22
        Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 23 of 46



       106.    Mr. Eardley’s misrepresentations to Counterclaimants induced Counterclaimants

to invest substantial time and resources in seeking sources of coal that met the specifications

requested by TYR Coal.

       107.    Additionally, Mr. Eardley’s misrepresentations to Counterclaimants induced

Counterclaims to place their credibility and reputation at stake in reaching out to the coal suppliers

and representing to the coal suppliers that TYR Coal had contracts in place.

       108.    Pursuant to Mr. Eardley’s repeated false representations that TYR Coal had coal

contracts in place, Counterclaimants acted reasonably in relying upon that information.

       109.    When the coal suppliers discovered that TYR Coal did not have coal contracts in

place, they withdrew their commitments to supply coal and their relationship with

Counterclaimants has been damaged.

       110.    As a result, Counterclaimants have sustained substantial damage to their business

reputation and goodwill.

       111.    Additionally, due to Mr. Eardley’s misrepresentations, Counterclaimants were

unable to be compensated under the Fee Agreement to offset the time and expenses expended to

secure the coal producers.

       112.    Mr. Eardley’s misrepresentations on behalf of TYR Coal have been willful,

malicious, and/or recklessly indifferent.

       113.    As a direct and proximate result of Mr. Eardley’s and TYR Coal’s actions,

Counterclaimants have suffered damages in an amount to be proven at trial.

       WHEREFORE, Counterclaimants demand judgment as described below.

                                THIRD CAUSE OF ACTION
              (Negligent Misrepresentation—Defendants TYR Coal and Eardley)

       114.    In the alternative to its Second Cause of Action, Counterclaimants incorporates and

adopts by reference the allegations contained in paragraphs 1-99 as if fully set forth herein.




                                                 23
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 24 of 46



       115.    Pursuant to the Fee Agreement, Counterclaimants agreed to obtain coal suppliers

to supply purported contracts that TYR Coal represented it had in place.

       116.    Because representing to suppliers that a company had a coal contract, if not true,

would substantially harm the reputation and goodwill of Counterclaimants, Counterclaimants

expressly asked Mr. Eardley on at least five separate occasions whether TYR Coal did, in fact,

have coal contracts rather than mere prospects. Counterclaimants also explained the damages that

could result if they misrepresented the existence of such contracts to coal suppliers.

       117.    Mr. Eardley asserted unequivocally that TYR Coal did have coal contracts in place,

which was not true.

       118.    Mr. Eardley was in a superior position to know material facts relating to the coal

contracts.

       119.    Mr.    Eardley   carelessly   or   negligently   made    false   representations   to

Counterclaimants, including, but not limited to, that TYR Coal did have specific contracts in place.

       120.    Mr. Eardley’s misrepresentations on behalf of TYR Coal have been negligent or

careless, or both.

       121.    Mr. Eardley’s misrepresentations to Counterclaimants induced Counterclaimants

to expended considerable time and resources and to place their reputation and goodwill at stake in

reaching out to the coal suppliers and representing to the coal suppliers that TYR Coal had

contracts in place.

       122.    Pursuant to Mr. Eardley’s repeated misrepresentations that TYR Coal had coal

contracts in place, Counterclaimants acted reasonably in relying upon that information.

       123.    When the coal suppliers discovered that TYR Coal did not have coal contracts, they

withdrew their commitments to supply coal and they ceased working with Counterclaimants.

       124.    As a direct and proximate result of Mr. Eardley’s and TYR Coal’s actions,

Counterclaimants have sustained substantial damage to their business reputation and goodwill,

together with the loss of Counterclaimants’ time and resources expended to secure coal producers.



                                                  24
            Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 25 of 46



            125.   Accordingly, Counterclaimants are entitled to damages in an amount to be proven

at trial.

            WHEREFORE, Counterclaimants demand judgment as described below.

                                  FOURTH CAUSE OF ACTION
                     (Constructive Fraud—Defendants TYR Coal and Eardley)

            126.   Counterclaimants repeat and re-allege the allegations in the foregoing paragraphs

as if fully set forth herein.

            127.   As a result of the 2018 NDA, Consulting Agreement, and Fee Agreement

Counterclaimants entered into with TYR Coal, Counterclaimants and TYR Coal had a confidential

relationship with respect to Counterclaimants’ responsibilities to locate coal supplies.

            128.   Because representing to suppliers that a company had a coal contract, if not true,

would substantially harm the reputation and goodwill of Counterclaimants, Counterclaimants

expressly asked Mr. Eardley on at least five separate occasions whether TYR Coal did, in fact,

have coal contracts in place rather than mere prospects. Counterclaimants also explained the

damages that could result if they misrepresented the existence of such contracts to coal suppliers.

            129.   On behalf of TYR Coal, Mr. Eardley failed to disclose material facts to

Counterclaimants that TYR Coal did not have coal contracts in place.

            130.   When the coal suppliers discovered that TYR Coal did not have coal contracts in

place, they withdrew their commitments to supply coal and ceased working with Counterclaimants

            131.   As a direct and proximate result of Mr. Eardley’s failure to disclose the material

facts that TYR Coal did not have coal contracts, Counterclaimants have sustained substantial

damage to their business reputation and goodwill, together with the loss of Counterclaimants’ time

and resources expended to secure coal producers.

            132.   Accordingly, Counterclaimants are entitled to damages in an amount to be proven

at trial.

            WHEREFORE, Counterclaimants demand judgment as described below.



                                                   25
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 26 of 46



                                  FIFTH CAUSE OF ACTION
                           (Breach of Contract—Defendant TYR Coal)

        133.    Counterclaimants repeat and re-allege the allegations in the foregoing paragraphs

as if fully set forth herein.

        134.    On May 1, 2018, Counterclaimants and TYR Coal entered into the Consulting

Agreement, which required TYR Coal to compensate Counterclaimants in the amount of $120.00

per hour for Counterclaimants’ services.

        135.    Counterclaimants worked over 216.1 hours for TYR Coal pursuant to the

Consulting Agreement to secure a loadout facility, attempting to obtain loadouts for TYR Coal’s

coal logistic operation, and reviewing and modeling coal waste piles in Utah that would benefit

the coal operations.

        136.    TYR Coal has only paid Counterclaimants $5,000.00under the Consulting

Agreement and has failed to pay the remaining amount of $20,440.64 that is owed.

        137.    TYR Coal has therefore breached the Consulting Agreement to compensate

Counterclaimants for their work on an hourly basis.

        138.    As a result of TYR Coal’s breach, Counterclaimants are entitled to a judgment in

the amount to be determined at trial, but in no event less than $20,000.00.

        WHEREFORE, Counterclaimants demand judgment as described below.

                               SIXTH CAUSE OF ACTION
      (Breach of the Covenant of Good Faith and Fair Dealing—Defendant TYR Coal)

        139.    Counterclaimants repeat and re-allege the allegations in the foregoing paragraphs

as if fully set forth herein.

        140.    The Fee Agreement between Counterclaimants and TYR Coal included an implied

covenant of good faith and fair dealing, in which TYR Coal covenanted that it would not

intentionally or purposefully do anything that would destroy or injure Counterclaimants’ right to

receive the fruits of the agreement.




                                                26
         Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 27 of 46



        141.    TYR Coal breached the covenant of good faith and fair dealing by misrepresenting

the availability of coal contracts.

        142.    As a result of TYR Coal’s breach of the implied covenant of good faith and fair

dealing, Counterclaimants expended considerable time and resources and have been damaged in

an amount to be determined at trial but in no event less than $25,000.00.

        WHEREFORE, Counterclaimants demand judgment as described below.


                                SEVENTH CAUSE OF ACTION
                           (Unjust Enrichment—Defendant TYR Coal)

        143.    Counterclaimants repeat and re-allege the allegations in the foregoing paragraphs

as if fully set forth herein.

        144.    In the alternative to Counterclaimants’ breach of contract and breach of the implied

covenant of good faith and fair dealing claims, Counterclaimants are entitled to compensation

under the theory of unjust enrichment for their work in securing a loadout facility, attempting to

obtain loadouts for TYR Coal’s coal logistic operation, and reviewing and modeling coal waste

piles in Utah that would benefit the coal operations, together with their work in attempting to

secure coal producers.

        145.    Counterclaimants’ coal-related services conferred a benefit on TYR Coal.

        146.    It would be unjust for TYR Coal to retain the benefit of Counterclaimants’ work.

        147.    Accordingly, Counterclaimants are entitled to a judgment in the amount to be

determined at trial, but in no event less than $45,000.00.

        WHEREFORE, Counterclaimants demand judgment as described below.

                                      PRAYER FOR RELIEF

        WHEREFORE, Counterclaimants request that the Court enter judgment in their favor and

against Counter Defendants and award Counterclaimants the following relief:

        1.      Under the First Cause of Action, declaratory judgment that Counterclaimants are

the rightful owners of the La Playa Claims.


                                                 27
        Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 28 of 46



       2.      Under the Second Cause of Action, an award against TYR Coal and Mr. Eardley

for damages, including punitive damages, in an amount to be proven at trial.

       3.      Under the Third Cause of Action, an award against TYR Coal and Mr. Eardley for

damages, including punitive damages, in an amount to be proven at trial.

       4.      Under the Fourth Cause of Action, an award against TYR Coal and Mr. Eardley for

damages, including punitive damages, in an amount to be proven at trial.

       5.      Under the Fifth Cause of Action, an award against TYR Coal for damages in an

amount to be proven at trial, but not less than $20,000.00.

       6.      Under the Sixth Cause of Action, an award against TYR Coal for damages in an

amount to be proven at trial, but not less than $25,000.00.

       7.      Under the Seventh Cause of Action, an award against TYR Coal for damages in an

amount to be proven at trial, but not less than $45,000.00.

       8.      Attorney fees and costs as authorized by law.

       9.      Such other relief as this Court deems just and equitable.

       DATED the 30th day of May, 2019.

                                             SMITH HARTVIGSEN, PLLC

                                             /s/ Kathryn J. Steffey
                                             Kathryn J. Steffey
                                             Devin L. Bybee
                                             Attorneys for Defendants




                                                28
       Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 29 of 46



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 30th day of May, 2019, I caused a true and correct copy of the

foregoing ANSWER TO AMENDED COMPLAINT AND COUNTERCLAIM to be served

on the following by the Court’s electronic filing system:

      David R. Hall
      PARSONS BEHLE & LATIMER
      201 South Main Street, Suite 1800
      Salt Lake City, Utah 84111
      dhall@parsonsbehle.com


                                                    /s/ Jacob Clark
                                                    Legal Assistant
                                                    SMITH HARTVIGSEN, PLLC




                                               29
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 30 of 46




          EXHIBIT A
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 31 of 46
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 32 of 46
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 33 of 46
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 34 of 46
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 35 of 46




           EXHIBIT B
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 36 of 46
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 37 of 46
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 38 of 46




          EXHIBIT C
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 39 of 46
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 40 of 46
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 41 of 46
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 42 of 46




          EXHIBIT D
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 43 of 46
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 44 of 46
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 45 of 46
Case 2:18-cv-00967-BSJ Document 14 Filed 05/30/19 Page 46 of 46
